Citation Nr: 1220635	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  11-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial increased rating for hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected hypertension.  


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  An October 2008 rating decision implemented the Board's March 2008 grant of service connection for hypertension, rated as 10 percent disabling, effective February 2006.  The Veteran disagreed with the 10 percent rating and the current appeal ensued.  Additionally, the Veteran disagreed with the April 2009 rating decision which denied service connection for obstructive sleep apnea.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, in essence, that his service-connected hypertension is more severe than the current evaluation reflects.  He also maintains that service connection is warranted for obstructive sleep apnea as it was caused, or in the alternative, aggravated by, his service-connected hypertension.  

The Veteran indicated on his VA Form 9, Appeal to Board of Veterans' Appeals, that he desired a hearing by live videoconference.  The Veteran has a right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. § 20.700(a)(e) (2011).  




Accordingly, the case is REMANDED for the following action:


The RO should take appropriate action and schedule a videoconference Board hearing for the Veteran.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


